Motion by appellant to vacate order dated November 3, 1952, dismissing his appeal from a judgment of conviction, granted; order vacated. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. *821Appellant’s time to perfect the appeal is enlarged to the January Term, beginning January 2, 1963; appeal ordered on the calendar for said term. Kleinfeld, Acting P. J., Brennan, Ilill, Babin and Hopkins, J J., concur.